                 Case 2:17-cr-00105-RSL Document 258 Filed 08/31/20 Page 1 of 4




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                    Case No. CR17-105RSL

10                            Plaintiff,                            ORDER DENYING
11                       v.                                         DEFENDANT’S MOTION
                                                                    FOR COMPASSIONATE
12     DANIEL NIX,                                                  RELEASE
13                            Defendant.
14
15          This matter comes before the Court on defendant’s pro se “Motion for Compassionate
16 Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of
17 2018.” Dkt. #250. 1 Having reviewed the memoranda of the parties and the record contained
18 herein, the Court finds as follows:
19          I.       BACKGROUND
20          Defendant is a 60-year-old inmate currently incarcerated at the Federal Correctional
21 Institution (“FCI”) Sandstone in Minnesota. In August 2018, defendant was convicted by jury
22 of attempted evasion of payment of taxes in violation of 26 U.S.C. § 7201 (Counts 1-9),
23 attempted evasion of assessment of taxes in violation of 26 U.S.C. § 7201 (Counts 10-13),
24 presentation of fictitious financial obligations in violation of 18 U.S.C. § 514 (Counts 14-24),
25 and corrupt interference with the administration of the internal revenue code in violation of 26
26
            1
            As an initial matter, the Court finds there are compelling reasons to permit the filing under seal
27
   of Exhibit A to the government’s response brief and accordingly GRANTS the government’s motion to
28 seal (Dkt. #255).
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 1
             Case 2:17-cr-00105-RSL Document 258 Filed 08/31/20 Page 2 of 4




 1 U.S.C. § 7212 (Count 25). See Dkt. #174. On December 7, 2018, defendant was sentenced to
 2 60 months’ imprisonment with five years of supervised release. Dkt. #212. The Court also
 3 imposed restitution in the amount of $851,904.94. Id. Defendant began his term of
 4 imprisonment in June 2019, and he is currently scheduled for release from the custody of the
 5 Federal Bureau of Prisons (“BOP”) on September 23, 2023.
 6         On August 10, 2020, defendant filed the instant motion, seeking compassionate release
 7 under 18 U.S.C. § 3582(c) based on (1) his age, which he alleges places him at higher risk for
 8 complications if he contracts COVID-19 while incarcerated, and (2) his domestic partner’s
 9 breast cancer diagnosis. Dkt. #250.
10         II.    DISCUSSION
11         The compassionate release statute provides narrow grounds for defendants in
12 “extraordinary and compelling” circumstances to be released from prison early. See 18 U.S.C.
13 § 3582(c). The First Step Act of 2018 amended the procedural requirements governing
14 compassionate release. See id. Prior to the First Step Act’s passage, only the Director of the
15 BOP could bring motions for compassionate release. The Director rarely filed such motions.
16 See, e.g., United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). Congress
17 amended the statute to allow defendants to directly petition district courts for compassionate
18 release. As amended, 18 U.S.C. § 3582(c)(1)(A) states in relevant part,
19                (c) Modification of an imposed term of imprisonment.—The court may not
                  modify a term of imprisonment once it has been imposed except that—
20
                         (1) in any case—
21
                                (A) the court, upon motion of the Director of the Bureau of
22                              Prisons, or upon motion of the defendant after the defendant
23                              has fully exhausted all administrative rights to appeal a failure
                                of the Bureau of Prisons to bring a motion on the defendant’s
24                              behalf or the lapse of 30 days from the receipt of such a
25                              request by the warden of the defendant’s facility, whichever
                                is earlier, may reduce the term of imprisonment (and may
26                              impose a term of probation or supervised release with or
27                              without conditions that does not exceed the unserved portion
                                of the original term of imprisonment), after considering the
28
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 2
             Case 2:17-cr-00105-RSL Document 258 Filed 08/31/20 Page 3 of 4




 1                              factors set forth in section 3553(a) to the extent that they are
                                applicable, if it finds that—
 2
                                       (i) extraordinary and compelling reasons warrant such
 3                                     a reduction; . . .
 4                                     (ii) . . .
 5                                     and that such a reduction is consistent with the
 6                                     applicable policy statements issued by the Sentencing
                                       Commission[.]
 7
 8         As an initial matter, before the Court can consider the merits of defendant’s motion, it
 9 must determine whether he has met the statutory exhaustion requirement for compassionate
10 release. See 18 U.S.C. § 3582(c)(1)(A). Defendant bears the burden of establishing this
11 requirement. See, e.g., United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at
12 *3 (W.D. Wash. May 7, 2020) (collecting cases). Defendant admits that he has not filed a
13 request with the BOP warden, but he urges the Court to disregard the exhaustion requirement in
14 light of the “urgency” of his motion. See Dkt. #250 at 11-17. Defendant has not persuaded the
15 Court to do so. See, e.g., United States v. Fuller, No. CR17-0324JLR, 2020 WL 1847751, at *2
16 (W.D. Wash. Apr. 13, 2020) (collecting cases and emphasizing that courts within this District
17 and in the Ninth Circuit that have considered “whether district courts may create an exception to
18 § 3582(c)(1)(A)(i)’s 30-day exhaustion requirement on the basis of the COVID-19 pandemic—
19 have near unanimously concluded that failure to exhaust administrative remedies is fatal to a
20 compassionate release petition even in light of the urgency created by COVID-19”). “Because
21 defendant has not satisfied the exhaustion requirement, the court lacks authority to grant relief
22 under § 3582(c)(1)(A)(i).” United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL
23 1450745, at *2 (N.D. Cal. Mar. 25, 2020). Accordingly, defendant’s motion must be DENIED.
24       III. CONCLUSION
25         For all the foregoing reasons, defendant’s motion for compassionate release (Dkt. #250)
26 is DENIED without prejudice to re-filing once he complies with the exhaustion requirement set
27 forth in 18 U.S.C. § 3582(c)(1)(A). Before the Court will consider the merits of defendant’s
28 motion, he must show that (1) he “has fully exhausted all administrative rights to appeal a
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 3
               Case 2:17-cr-00105-RSL Document 258 Filed 08/31/20 Page 4 of 4




 1 failure of the [BOP] to bring a motion on [his] behalf,” or (2) thirty (30) days have lapsed since
 2 the receipt of his compassionate release request by the warden of FCI Sandstone. 2 28 U.S.C.
 3 § 3582(c)(1)(A).
 4         IT IS SO ORDERED.
 5
 6         DATED this 31st day of August, 2020.
 7
 8                                                     A
                                                       Robert S. Lasnik
 9                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
           2
28             The government’s motion to seal Exhibit A to its response (Dkt. #255) is GRANTED.
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 4
